               Case 1:21-cv-00475-LAK Document 53 Filed 02/08/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------x

MAZON: A Jewish Response to Hunger,
et al.,
                         Plaintiff(s),                                 21-cv-475 (LAK)
  v.


U.S. Department of Health and Human
Services, et al.,
               Defendant(s).
-----------------------------x

                                       ORDER RE SCHEDULING AND
                                     INITIAL PRETRIAL CONFERENCE

KAPLAN, District Judge.

          This action having been assigned to me for all purposes, it is hereby,

          ORDERED as follows:

       1.       Counsel receiving this order shall promptly mail copies hereof to all other counsel of
record or, in the case of parties for which no appearance has been made, to such parties.

        2.    Counsel for all parties are directed to confer regarding an agreed scheduling order. If
counsel are able to agree on a schedule and the agreed schedule calls for filing of the pretrial order not
more than six (6) months from the date of this order, counsel shall sign and file within twenty-one (21)
days from the date hereof a consent order in the form annexed for consideration by the Court. If such a
consent order is not filed within the time provided, a teleconference will be held on 3/2/2021 at 10:30
AM. The teleconference can be reached by calling 888-363-4749 and using access code 7664205#.

       3.     Any party desiring a conference with the Court for purposes of discussing settlement,
narrowing of issues, or other pertinent pretrial matters may request a conference by letter.

       4.     Counsel should be aware that this case has been designated for Electronic Case Filing
(ECF). It is the responsibility of counsel to become familiar with and follow ECF procedures.
Information regarding the ECF system can be found on the Court’s website at www.nysd.uscourts.gov.

Dated: _2/5__, 202
                                                                       /s/

                                                              Lewis A. Kaplan
                                                         United States District Judge
       Case 1:21-cv-00475-LAK Document 53 Filed 02/08/21 Page 2 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------x

MAZON: A Jewish Response to Hunger,
et al.,
                           Plaintiff(s),                                      21-cv-475 (LAK)
     v.


U.S. Department of Health and Human
Services, et al.,
                    Defendant(s).
-----------------------------x
                                           Consent Scheduling Order

                  Upon consent of the parties, it is hereby
                  ORDERED as follows:

1.        No additional parties may be joined after                 .
2.        No amendments to the pleadings will be permitted after ____________.

3.        The parties shall make required Rule 26(a)(2) disclosures with respect to:
          (a) expert witnesses on or before ____________;

          (b) rebuttal expert witnesses on or before ____________.

4.        All discovery, including any depositions of experts, shall be completed on or before                   .
5.        A joint pretrial order in the form prescribed in Judge Kaplan's individual rules shall be filed on or
          before               .
6.        No motion for summary judgment shall be served after the deadline fixed for submission of the
          pretrial order. The filing of a motion for summary judgment does not relieve the parties of the
          obligation to file the pretrial order on time.
7.        If any party claims a right to trial by jury, proposed voir dire questions and jury instructions shall
          be filed with the joint pretrial order.

8.        Each party or group of parties aligned in interest shall submit not less than ten (10) days prior to
          trial (a) a trial brief setting forth a summary of its contentions and dealing with any legal and
          evidentiary problems anticipated at trial, and (b) any motions in limine.

9.        This scheduling order may be altered or amended only on a showing of good cause not
          foreseeable at the date hereof. Counsel should not assume that extensions will be granted as a
          matter of routine.

Dated:                                                                    _____________________________
                                                                                 Lewis A. Kaplan
                                                                             United States District Judge
CONSENTED TO: [signatures of all counsel]
